GUERRERO V STATE






NO. 07-01-0413-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



FEBRUARY 20, 2002

______________________________



JUAN MANUEL GUERRERO,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 338
TH
 DISTRICT COURT OF HARRIS COUNTY;



NO. 737,398; HON. ELSA ALCALA, PRESIDING

_______________________________



Before BOYD, C.J., QUINN and REAVIS, JJ.

Juan Manuel Guerrero (appellant) appeals from an order revoking his community supervision and sentencing him to two years imprisonment.  His appointed counsel, however, has filed 1) a brief pursuant to 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) representing that the appeal lacked merit and 2) a motion requesting leave to withdraw as counsel.  The record illustrates that said documents were served upon appellant.  So too was appellant informed in writing, by both his counsel and this court, of appellant’s right to peruse the record and submit a 
pro se
 response or brief.  The deadline by which appellant had to comply was February 19, 2002.  To date, we have received no 
pro se
 response or brief from appellant nor any communication indicating in any way that he cares to file same.

With regard to the 
Anders
 brief, appellant’s counsel stated that she diligently reviewed the record and that, in her opinion, it reflected no reversible error or arguable grounds for appeal.  So too did she discuss why, under the controlling authority, there was no reversible error below.  
High v. State
, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978).  Then, she concluded that the appeal was without merit.

We have made an independent examination of the record to determine whether there are any arguable grounds meriting appeal as per 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988) and 
Stafford v. State
, 813 S.W.2d 503 (Tex. Crim. App. 1991), and  found none.  Therefore, counsel’s assessment of the appeal is accurate.

Having found no error, we grant the pending motion to withdraw and affirm the final judgment entered below. 

                                                       	

Brian Quinn 

                                                              			   Justice 

 

 

Do not publish.